Opinion filed November 18,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                    Nos. 11-10-00313-CR & 11-10-00314-CR
                                                    __________
 
                             ULRIC
BRONSHAY HICKS, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 54th District Court
 
                                                        McLennan
County, Texas
 
                                    Trial Court Cause Nos.
1996-691-C & 1997-519-C 
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Ulric
Bronshay Hicks was convicted in 1998 of aggravated robbery[1]
and possession of a controlled substance.[2] 
On May 3, 2010, appellant filed in each case a pro se motion for judgment nunc
pro tunc.  The trial court denied each motion on July 20, 2010, and appellant
filed his pro se notices of appeal on September 7, 2010.
            On September
29, 2010, appellant was notified by writing in each case that it appeared the
July 20 orders were not appealable and that, even if they were, it appeared the
notices of appeal were untimely.  Appellant was directed to file a response in the
cases showing grounds for continuing the appeals.
            In
his responses to the September 29 letters, appellant states that he is
appealing “the 6th Amendment rights of his Conviction and Sentence.” 
He also states that he is raising “subject matter of law of Constitutional
Civil Rights Challenge pursuant to the Articles 11.07 and Article 24.02 and
Article 38.35(A)(1)(2)(3)(4)(A)(B)(C)(D)(E)(F)(5) ALE of Texas Code Criminal
Procedure.”  Appellant addresses neither of the court’s concerns:  whether the
July 20 orders are appealable or whether the notices of appeal are timely.
            The
July 20, 2010 orders are not appealable.  Therefore, the appeals are dismissed
for want of jurisdiction.
 
                                                                                    PER
CURIAM
November 18,
2010                                                                                                                
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




                [1]Cause No. 11-10-00313-CR.
 


                [2]Cause No. 11-10-00314-CR.